Exhibit 10.12
 
STOCK OPTION AGREEMENT




This STOCK OPTION AGREEMENT (the "Agreement") is effective this 17 th day of
Decemberr_2008, between GLOBAL DIVERSIFIED INDUSTRIES, INC., a Nevada
corporation, (the "Company") and Phillip Hamilton (the "Executive").

BACKGROUND INFORMATION


The Company desires to promote the long-term interests of the Company by
retaining the Executive.  In order to achieve such goal, the Company has
determined to provide Executive with compensation opportunities based on the
performance of the Company.  To that end, the Company has decided to grant the
Executive a right to acquire an option to purchase common shares of the Company
(the "Shares") under this Agreement.  Accordingly, in consideration of the
mutual covenants hereinafter set forth and for other good and valuable
consideration, the parties hereto agree as follows:


OPERATIVE PROVISIONS


Section 1.                       Grant of Option.  The Company hereby
irrevocably grants to the Executive the right and option (the "Option"), subject
to Section 4 below, to purchase all or any part of an aggregate of  68,168,164
Shares on the terms and conditions herein set forth.

Section 2.                       Exercise Price.    The exercise price for each
Share shall be five cents ($0.05) per share.
 
Section 3.                       Term of the Option.  The maximum term of the
Option shall be for a period of seven (7) years after the date of this
Agreement.  The Option, when and if vested, shall expire on the seventh (7th)
anniversary of this agreement (the “Expiration Date”).
 
Section 4.                       Vesting.  The Option shall vest and become
exercisable upon the satisfaction in full (inclusive of all principal, interest
and penalties) of the six million and 00/100 U.S. Dollar ($6,000,000.00) loan
made to the Company by Debt Opportunity Fund, LLP (“DOF”), under the terms of
that certain Loan and Securities Agreement by and between the Company and DOF,
of even date herewith,
 
Section 5.                        Exercise Procedure.
 
5.1                   Manner of Exercise.    Subject to Section 4 above, the
Executive shall be entitled to exercise this Option, in whole or in part at any
time or times in accordance with the provisions of this Section 5, by delivering
written notice of such exercise to the office of the Secretary of the Company or
to such other location as may be designated by the Company, specifying therein
the number of Shares with respect to which the Option is being exercised, which
notice shall be accompanied by payment in full of the purchase price of the
Shares being acquired.
 
5.2                    Payment of Exercise Price.  Payment shall be made in
cash.  No Shares shall be issued until full payment therefore has been made in
the manner set forth above.
 
Section 6.                      Transferability of Option.  The Option shall not
be transferable otherwise than by will or by the laws of descent and
distribution, and shall be exercised during the lifetime of the Executive only
by the Executive or by the Executive’s guardian or legal
representative.  Notwithstanding the preceding provisions of this Section, the
Executive, at any time prior to his death, may assign all or any portion of an
Option granted to him to (i) his spouse or lineal descendant, (ii) the trustee
of a trust established for the primary benefit of his spouse or lineal
descendant, (iii) a partnership of which his spouse and lineal descendants are
the only partners.  In such event, the spouse, lineal descendants, trustee, or
partnership will be entitled to all the rights of the Executive with respect to
the assigned portion of the Option, and such portion of the Option will continue
to be subject to all of the terms, conditions and restrictions applicable to the
Option as set forth herein immediately prior to the effective date of the
assignment.  Any such assignment will be permitted only if (i) the Executive
does not receive any consideration therefore, and (ii) the assignment is
expressly approved by the Company.  Any such assignment shall be evidenced by an
appropriate written document executed by the Executive and a copy thereof shall
be delivered to the Company on or prior to the effective date of the assignment.
 
Section 7                      Stock Certificates.  Upon exercise of the Option
and payment of the exercise price, the Company shall deliver a certificate or
certificates representing such Shares as soon as practicable after the notice
shall be received.  The certificate or certificates for the Shares as to which
the Option shall have been so exercised shall be registered in the name of the
person so exercising the Option (or, if the Option shall be exercised by the
Executive and if the Executive shall so request in the notice exercising the
Option, shall be registered in the name of the Executive and another person
jointly, with right of survivorship) and shall be delivered upon the written
order of the person exercising the Option.  In the event the Option shall be
exercised   by any person other than the Executive, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and no assessable.
 
Section 8.                      No Additional Rights.  The Executive shall have
no right to be employed by the Company  under the terms of this Agreement or
interfere in any way with the right of the Company to terminate any employment
of the Executive at any time.  Neither the Executive nor any other person
entitled to exercise the Option under the terms hereof shall be, or have any of
the rights or privileges of, a shareholder of the Company with respect to any of
the shares of common stock issuable upon exercise of the Option, unless and
until the purchase price for such shares shall have been paid in full.  Nothing
in this Agreement shall be construed to limit the authority of the Company to
exercise its corporate rights and powers, including, by way of illustration and
not by way of limitation, the right to grant options for proper corporate
purposes otherwise than under this Agreement to any employee or any other
person, firm, corporation, association or other entity, or to grant options to,
or assume options of, any person in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of all or any part of the
business and assets of any person, firm, corporation, association or other
entity.
 
 

--------------------------------------------------------------------------------


 
Section 9.               Notices.  All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been given
on the day delivered if delivered personally, within three (3) Business Days
after being sent if sent by registered or certified mail (postage prepaid,
return receipt requested), the next day after being sent if sent by overnight
courier (prepaid) or the next day after being sent if sent by telecopier to
either party at the following address:
 
If to the Company:


Global Diversified Industries, Inc.
1200 Airport Drive
Chowchilla, CA 93610
Attention: P. Hamilton, CEO
Telephone: (559) 665-5800
Telecopier: (559) 665-7065
E-Mail: phamilton@gdvi.net




If to the Executive:


Mr. Phillip Hamilton
1100 14th St. 2nd Floor
Modesto, CA 95354
Telephone: (559) 665-5800
Telecopier: (559) 665-7065
E-Mail: phamilton@gdvi.net


or to such other address as either party shall have specified for itself or
himself from time to time to the other party in writing.
 
Section 10.            Investment Purpose.  The Option is granted on the express
condition that the purchase of Shares upon an exercise hereof shall be made for
investment purposes only and not with a view to their resale or further
distribution unless such shares, at the time of their issuance and delivery, are
registered under the Securities Act or, alternatively, at some time following
such issuance their resale is determined by counsel for the Company to be exempt
from the registration requirements of the Act and of any other applicable law,
regulation or ruling.
 
Section 11.            Certificates.   Within five (5) Business Days after the
exercise date, the Company shall, subject to the receipt of withholding tax, if
any, issue to the Executive the number of shares with respect to which such
Option shall be so exercised, and shall deliver to the Executive a certificate
(or certificates) therefore.  The certificate shall bear the following legends,
if applicable:
 
 
 

--------------------------------------------------------------------------------



 
"THIS COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAW AND MAY BE OFFERED,
SOLD, OR TRANSFERRED ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE ACT OR
APPLICABLE STATE SECURITIES LAW OR IF THE PROVISIONS OF RULE 144(K) UNDER THE
ACT ARE APPLICABLE OR IF IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE."


Section 12                Taxes.
 
12.1           Withholding of Taxes.  The Company shall have the right to deduct
from any payment or settlement upon the exercise of the Option, or the delivery
of any Shares, any federal, state, local or other taxes of any kind which the
Company, in its sole discretion, deems necessary to be withheld to comply with
the Code and/or any other applicable law, rule or regulation.  In addition, in
the event that the Executive disposes of any Shares, the Company shall have the
right to require the Executive to remit to the Company an amount sufficient to
satisfy all federal, state, and local withholding tax requirements as a
condition to registering the transfer of such Shares on its books.  If the
Company, in its sole discretion, permits Shares of the Company’s common stock to
be used to satisfy any such tax withholding, such shares shall be valued based
on the Fair Market Value of such shares as of the date the tax withholding is
required to be made.
 
12.2           Code § 409A.  The Options issued hereunder are intended to avoid
the inclusion of amounts with respect to the Options as deferred compensation of
Executive under Code § 409A.  However, neither the Company nor any of its
affiliates makes any representations with respect to the application of Code §
409A to the Options and, by the acceptance of the Options, Executive agrees to
accept the potential application of Code § 409A to the Options and the other tax
consequences of the issuance, vesting, ownership, modification, adjustment and
disposition of the Options.  Executive agrees to hold harmless and indemnify the
Company and its affiliates from any adverse tax consequences to Executive with
respect to the Options, any withholding obligations of the Company or its
affiliates with respect to the Options, and from any action or inaction, or
omission of the Company or its affiliates pursuant to the Plan or otherwise that
may cause such Options to be or become subject to Code § 409A.
 
Section 13                General.  The Company shall at all times during the
term of the Option reserve and keep available such number of shares of its
common stock as will be sufficient to satisfy the requirements of this
Agreement, shall pay all original issue and transfer taxes with respect to the
issue and transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith, and will from time
to time use its best efforts to comply with all laws and regulations which, in
the opinion of counsel for the Company,  shall be applicable thereto.  The
Option shall be exercised in accordance with such administrative regulations as
the Company shall from time to time adopt and may be amended from time to time
by the Company in its sole and absolute discretion.
 
Section 14.               Acceptance by Executive.  The exercise of the Option
is conditioned upon the acceptance of Executive of the terms hereof as evidenced
by his execution of this Agreement.  Executive acknowledges and represents that
he has reviewed the terms of this Agreement and has been advised of his right to
consult with a tax advisor, financial consultant or legal counsel to obtain
legal or financial advice regarding this Agreement.
 
Section 15.                Definitions.
 
When used herein, the following terms shall have the meaning set forth below:


“Board” means the Company’s board of directors.


"Business Day" means any day other than a Saturday, a Sunday or any day on which
commercial banks in Tampa, Florida are authorized or required by law to close.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.


“Common Stock” means the Company’s common stock, par value $.001 per share.


“Disability” shall have the meaning as set forth in § 409A(a)(2)(c) of the Code.



--------------------------------------------------------------------------------






"Securities Act" shall mean the Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future law.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations.  Any reference herein to a specific section, rule
or regulation of the Securities Exchange Act shall be deemed to include any
corresponding provisions of future law.
 
Section 16.              Amendment.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Employee.
 
Section 17.              Application of  New York Law.  This Agreement, and the
application or interpretation thereof, shall be governed exclusively by its
terms and by the laws of the State of New York.
 


 
[Signature page follows.]
 

--------------------------------------------------------------------------------


 
[Signature Page, Stock Option Agreement.]


The Executive and the Company have executed this Agreement on the day and year
first  written above.




GLOBAL DIVERSIFIED INDUSTRIES, INC.




By:                                                                              
Phillip Hamilton, Chief Executive Officer






EXECUTIVE:




 
 
_____________________________________

Phillip Hamilton


 

